                              United States District Court
                            Western District of North Carolina
                                   Asheville Division

          Michael Benanti,              )            JUDGMENT IN CASE
                                        )
               Plaintiff,               )              1:19-cv-00147-MR
                                        )
                  vs.                   )
                                        )
        Rory P. Poynter, et al,         )
                                        )
             Defendants.                )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s September 11, 2020 Order.

                                               September 11, 2020




         Case 1:19-cv-00147-MR Document 25 Filed 09/11/20 Page 1 of 1
